PER CURIAM:
Claimant filed these claims for reimbursement of charges for the treatment of two Weston State Hospital patients. The balance due for medical services rendered to the two patients is $317.27.
The respondent admits the amount and validity of the claims, and further states that sufficient funds remained in its appropriation at the close of the fiscal year in question from which the claims could have been paid. Accordingly, the Court makes an award of $317.27 to the claimant.
Award of $317.27.